DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-12, 50, and 51, drawn to a resin composition comprising a thermoplastic resin and a specific cellulose component.
Group II, claim(s) 13, drawn to a resin composition having specific properties.
Group III, claim(s) 24 and 39, drawn to compositions comprising cellulose particles and an specific organic component.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.  Groups II and III do not require the specific cellulose component of Group I; Groups I and III do not require the properties of group II; and Groups I and II do not require the organic component of Group III.

During a telephone conversation with Jefferey Killian on April 23, 2021 a provisional election was made with oral traverse to prosecute the invention of group I, claims 1-12, 50, and 51.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13, 24, and 39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjie et al. (US 2018/0258259).
Considering Claim 1:  Banerjie et al. teaches a composition comprising a thermoplastic polymer (¶0012; 0014) and 0.01 to 10 weight percent of a nanocellulose component (¶0069) that is a combination of a cellulose nanocrystals/whiskers and cellulose nanofibrils/fibers (¶0012).  Banerjie et al. teaches the nanofibrils as having an aspect ratio of 40 to 400 (¶0176).
	Banerjie et al. teaches that the nanocrystals typically have an aspect ratio of 25 to 125, and teaches a preference for lower aspect ratios, such as less than 30 (¶0176).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used an aspect ratio of less than 30 in the cellulose nanocrystals of Banerjie et al., and the motivation to do so would have been, as Banerjie et al. suggests, it is a preferred aspect ratio in the composite of Banerjie et al.
Considering Claim 2:  Banerjie et al. teaches that the cellulose nanocrystal can comprise 0-100 weight percent of cellulose component (¶0012).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used an amount of cellulose nanocrystal in the claimed range, and the 
Considering Claim 3:  Banerjie et al. teaches the diameter of the cellulose component as being less than 50 nm (¶0176).
Considering Claim 4:  Banerjie et al. teaches the crystallinity of the cellulose component (nanocrystals and nanofibrils) as being greater than 60% (¶0172).
Considering Claims 5 and 6:  Banerjie et al. teaches the nanocellulose materials as having a degree of polymerization of 100 to 1,500 (¶0174).
Considering Claim 12:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not identify a specific feature that allows for the claimed property, outside the components of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the tensile break strength variation would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 50:  Banerjie et al. teaches forming a pellet from the composite material (¶0085).
Considering Claim 51:  Banerjie et al. teaches a molded resin from the composition (¶0085).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjie et al. (US 2018/0258259) as applied to claim 1 above, and further in view of Hiroshi et al. (JP 2013-133363).  Note:  The machine translation provided by the applicant is being used for JP 2013-133363.
Considering Claims 7-11:  Banerjie et al. teaches the composition of claim 1 as shown above.
	Banerjie et al. does not teach adding the claimed organic component to the composition.  However, Hiroshi et al. teaches adding a polyoxyethylene alkylphenyl ether to a cellulose nanofiber for dispersion in a polymer (¶Example 1; 0008-09).  Hiroshi et al. teaches adding the surfactant in an amount of 0.1 to 100 parts per 100 parts of cellulose (¶0033).  Banerjie et al. and Hiroshi et al. are analogous art as they are concerned with the same field of endeavor, namely nanocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the surfactant of Hiroshi et al. to the composition of Banerjie et al., and the motivation to do so .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (ACS Appl. Mater. Interfaces 2013, 5, 2999-3009) teaches thermoplastic composites having the claimed cellulose whiskers and fibers used separately, but not in combination.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767